Citation Nr: 1226631	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as due to in-service head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.

This matter was most recently before the Board of Veterans' Appeals (Board) in March 2011, at which time it was remanded to VARO in Waco, Texas, through the VA's Appeals Management Center (AMC) in Washington, DC.  The purpose of such remand was to obtain clarifying medical opinion evidence from a VA examiner as to the linkage, if any, between the Veteran's claimed headaches and his period of service, including an in-service head wound, and following the AMC's attempts to complete the requested development, the case has since been returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2011 remand, the Board requested the AMC/RO obtain a medical opinion concerning any possible relationship between the Veteran's headaches and service-connected shrapnel head wound.  The remand requested the examiner specifically comment on the March 1969 post-service VA examination during which the Veteran complained of headaches since his head wounds.  A March 2012 VA addendum stated that it was the examiner's opinion that the Veteran's headaches were less likely than not related to in-service shrapnel wounds of the scalp.  However, the March 2012 VA medical opinion failed to specifically comment on the March 1969 post-service VA examination as the March 2011 Board remand requested.  It is noted that remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the March 2012 VA examiner noted that the Veteran has diagnoses of posttraumatic stress disorder (PTSD) and dysthymia which are known to cause frequent headaches.  The Board notes that the Veteran is currently service-connected for PTSD, therefore, an opinion is necessary to determine if the Veteran's claimed headaches are caused by his service-connected PTSD.

In a July 2012 letter, the Veteran, through his representative, also argued that his headaches are aggravated by his service-connected disorders.  The Board notes that the Veteran is currently service connected for shrapnel wound to the scalp, PTSD, diabetes, and ischemic heart disease.  Here, the March 2012 VA medical opinion is incomplete because it did not address whether the Veteran's headache disability was aggravated (permanently worsened) by any of his service-connected disabilities.  See 38 C.F.R. § 3.310(a), (b) (service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Therefore, the medical opinion must be returned.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  There is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, the March 2012 VA medical opinion should be returned to the physician for an addendum with consideration of any evidence added to the record since the previous opinion was rendered.  The claims file must be available for review.

A notation that this record review took place should be included in the report.  The physician should provide an opinion or comment as to each of the following as noted:  

(a)  provide comment regarding the March 1969 post-service VA examination during which the Veteran complained of headaches since his head wounds, to include whether such complaints indicate that it is at least as likely as not (50 percent probability or higher) that any current headache disability had its onset in service or is causally related to any incident of service, and

(b)  whether it is at least as likely as not (50 percent probability or higher) that any headache disability is causally related to PTSD, and 

(c)  whether it is at least as likely as not (50 percent probability or higher) that any current headache disability was aggravated (permanently worsened) by service-connected shrapnel wound to the head, and 

(d)  whether it is at least as likely as not (50 percent probability or higher) that any current headache disability was aggravated (permanently worsened) by any other service-connected disorder, including specifically PTSD, diabetes, or ischemic heart disease.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  Then, the RO or the AMC should undertake any other development deemed necessary.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


